
	
		II
		Calendar No. 1054
		110th CONGRESS
		2d Session
		S. 24
		[Report No. 110–483]
		IN THE SENATE OF THE UNITED STATES
		
			January 4, 2007
			Mrs. Boxer (for herself,
			 Mrs. Feinstein, Mr. Lautenberg, Mr.
			 Cardin, and Ms. Klobuchar)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		
			September 24 (legislative day, September 17),
			 2008
			Reported by Mrs. Boxer,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To amend the Safe Drinking Water Act to require a health
		  advisory and monitoring of drinking water for perchlorate.
	
	
		1.Short titleThis Act may be cited as the
			 Perchlorate Monitoring and
			 Right-to-Know Act of 2008.
		2.Findings and
			 purpose
			(a)FindingsCongress
			 finds that—
				(1)perchlorate—
					(A)is a chemical used
			 as the primary ingredient of solid rocket propellant; and
					(B)is also used in
			 fireworks, road flares, and other applications.
					(2)waste from the
			 manufacture and improper disposal of chemicals containing perchlorate is
			 increasingly being discovered in soil and water;
				(3)according to the
			 Government Accountability Office, perchlorate contamination has been detected
			 in water and soil at almost 400 sites in the United States, with concentration
			 levels ranging from 4 parts per billion to millions of parts per
			 billion;
				(4)the Government
			 Accountability Office has determined that the Environmental Protection Agency
			 does not centrally track or monitor perchlorate detections or the status of
			 perchlorate cleanup, so a greater number of contaminated sites may already
			 exist;
				(5)according to the
			 Government Accountability Office, limited Environmental Protection Agency data
			 show that perchlorate has been found in 35 States and the District of Columbia
			 and is known to have contaminated 153 public water systems in 26 States;
				(6)those data are
			 likely underestimates of total drinking water exposure, as illustrated by the
			 finding of the California Department of Health Services that perchlorate
			 contamination sites have affected approximately 276 drinking water sources and
			 77 drinking water systems in the State of California alone;
				(7)Food and Drug
			 Administration scientists and other scientific researchers have detected
			 perchlorate in the United States food supply, including in lettuce, milk,
			 cucumbers, tomatoes, carrots, cantaloupe, wheat, and spinach, and in human
			 breast milk;
				(8)(A)perchlorate can harm
			 human health, especially in pregnant women and children, by interfering with
			 uptake of iodide by the thyroid gland, which is necessary to produce important
			 hormones that help control human health and development;
					(B)in adults, the
			 thyroid helps to regulate metabolism;
					(C)in children, the
			 thyroid helps to ensure proper mental and physical development; and
					(D)impairment of
			 thyroid function in expectant mothers or infants may result in effects
			 including delayed development and decreased learning capability;
					(9)(A)in October 2006,
			 researchers from the Centers for Disease Control and Prevention published the
			 largest, most comprehensive study to date on the effects of low levels of
			 perchlorate exposure in women, finding that—
						(i)significant
			 changes existed in thyroid hormones in women with low iodine levels who were
			 exposed to perchlorate; and
						(ii)even low-level
			 perchlorate exposure may affect the production of hormones by the thyroid in
			 iodine-deficient women; and
						(B)in the United
			 States, about 36 percent of women have iodine levels equivalent to or below the
			 levels of the women in the study described in subparagraph (A);
					(10)the Environmental
			 Protection Agency has not established a health advisory or national primary
			 drinking water regulation for perchlorate, but instead established a
			 Drinking Water Equivalent Level of 24.5 parts per billion for
			 perchlorate, which—
					(A)does not take into
			 consideration all routes of exposure to perchlorate;
					(B)has been
			 criticized by experts as failing to sufficiently consider the body weight,
			 unique exposure, and vulnerabilities of certain pregnant women and fetuses,
			 infants, and children; and
					(C)is based primarily
			 on a small study and does not take into account new, larger studies of the
			 Centers for Disease Control and Prevention or other data indicating potential
			 effects at lower perchlorate levels than previously found;
					(11)on August 22,
			 2005 (70 Fed. Reg. 49094), the Administrator proposed to extend the requirement
			 that perchlorate be monitored in drinking water under the final rule entitled
			 Unregulated Contaminant Monitoring Regulation (UCMR) for Public Water
			 Systems Revisions promulgated pursuant to section 1445(a)(2) of the
			 Safe Drinking Water Act (42 U.S.C. 300j–4(a)(2)); and
				(12)on December 20,
			 2006, the Administrator signed a final rule removing perchlorate from the list
			 of contaminants for which monitoring is required under the final rule entitled
			 Unregulated Contaminant Monitoring Regulation (UCMR) for Public Water
			 Systems Revisions (72 Fed. Reg. 368 (January 4, 2007)).
				(b)PurposeThe
			 purpose of this Act is to require the Administrator of the Environmental
			 Protection Agency—
				(1)to establish, not
			 later than 90 days after the date of enactment of this Act, a health advisory
			 that—
					(A)is fully
			 protective of, and considers, the body weight and exposure patterns of pregnant
			 women, fetuses, newborns, and children;
					(B)provides an
			 adequate margin of safety; and
					(C)takes into account
			 all routes of exposure to perchlorate;
					(2)to promulgate, not
			 later than 120 days after the date of enactment of this Act, a final regulation
			 requiring monitoring for perchlorate in drinking water; and
				(3)to ensure the
			 right of the public to know about perchlorate in drinking water by requiring
			 that consumer confidence reports disclose the presence and potential health
			 effects of perchlorate in drinking water.
				3.Monitoring and
			 health advisory for perchlorateSection 1412(b)(12) of the Safe Drinking
			 Water Act (42 U.S.C. 300g–1(b)(12)) is amended by adding at the end the
			 following:
			
				(C)Perchlorate
					(i)Health
				advisoryNot later than 90 days after the date of enactment of
				this subparagraph, the Administrator shall publish a health advisory for
				perchlorate that fully protects, with an adequate margin of safety, the health
				of vulnerable persons (including pregnant women, fetuses, newborns, and
				children), considering body weight and exposure patterns and all routes of
				exposure.
					(ii)Monitoring
				regulations
						(I)In
				generalThe Administrator shall propose (not later than 60 days
				after the date of enactment of this subparagraph) and promulgate (not later
				than 120 days after the date of enactment of this subparagraph) a final
				regulation requiring—
							(aa)each public water
				system serving more than 10,000 individuals to monitor for perchlorate
				beginning not later than October 31, 2007; and
							(bb)the collection of
				a representative sample of public water systems serving 10,000 individuals or
				fewer to monitor for perchlorate in accordance with section 1445(a)(2).
							(II)DurationThe
				regulation shall be in effect unless and until monitoring for perchlorate is
				required under a national primary drinking water regulation for
				perchlorate.
						(iii)Consumer
				confidence reportsEach consumer confidence report issued under
				section 1414(c)(4) shall disclose the presence of any perchlorate in drinking
				water, and the potential health risks of exposure to perchlorate in drinking
				water, consistent with guidance issued by the
				Administrator.
					.
		
	
		1.Short titleThis Act may be cited as the
			 Perchlorate Monitoring and
			 Right-to-Know Act of 2008.
		2.Findings and
			 purpose
			(a)FindingsCongress
			 finds that—
				(1)perchlorate—
					(A)is a chemical used as the
			 primary ingredient of solid rocket propellant; and
					(B)is also used in
			 fireworks, road flares, and other applications.
					(2)waste from the
			 manufacture and improper disposal of chemicals containing perchlorate is
			 increasingly being discovered in soil and water;
				(3)according to the
			 Government Accountability Office, perchlorate contamination has been detected
			 in water and soil at almost 400 sites in the United States, with concentration
			 levels ranging from 4 parts per billion to millions of parts per
			 billion;
				(4)the Government
			 Accountability Office has determined that the Environmental Protection Agency
			 does not centrally track or monitor perchlorate detections or the status of
			 perchlorate cleanup, so a greater number of contaminated sites may already
			 exist;
				(5)according to the
			 Government Accountability Office, limited Environmental Protection Agency data
			 show that perchlorate has been found in 35 States and the District of Columbia
			 and is known to have contaminated 153 public water systems in 26 States;
				(6)those data are likely
			 underestimates of total drinking water exposure, as illustrated by the finding
			 of the California Department of Health Services that perchlorate contamination
			 sites have affected approximately 274 drinking water sources and 82 drinking
			 water systems in the State of California alone;
				(7)Food and Drug
			 Administration scientists and other scientific researchers have detected
			 perchlorate in the United States food supply, including in lettuce, milk,
			 cucumbers, tomatoes, carrots, cantaloupe, wheat, and spinach, and in human
			 breast milk;
				(8)(A)perchlorate can
			 harm human health, especially in pregnant women and children, by interfering
			 with uptake of iodide by the thyroid gland, which is necessary to produce
			 important hormones that help control human health and development;
					(B)in adults, the thyroid
			 helps to regulate metabolism;
					(C)in children, the thyroid
			 helps to ensure proper mental and physical development; and
					(D)impairment of thyroid
			 function in expectant mothers or infants may result in effects including
			 delayed development and decreased learning capability;
					(9)(A)in October 2006,
			 researchers from the Centers for Disease Control and Prevention published the
			 largest, most comprehensive study to date on the effects of low levels of
			 perchlorate exposure in women, finding that—
						(i)significant changes
			 existed in thyroid hormones in women with low iodine levels who were exposed to
			 perchlorate; and
						(ii)even low-level
			 perchlorate exposure may affect the production of hormones by the thyroid in
			 iodine-deficient women; and
						(B)in the United States,
			 about 36 percent of women have iodine levels equivalent to or below the levels
			 of the women in the study described in subparagraph (A);
					(10)the Environmental
			 Protection Agency has not established a health advisory or national primary
			 drinking water regulation for perchlorate, but instead established a
			 Drinking Water Equivalent Level of 24.5 parts per billion for
			 perchlorate, which—
					(A)does not take into
			 consideration all routes of exposure to perchlorate;
					(B)has been criticized by
			 experts as failing to sufficiently consider the body weight, unique exposure,
			 and vulnerabilities of certain pregnant women and fetuses, infants, and
			 children; and
					(C)is based primarily on a
			 small study and does not take into account new, larger studies of the Centers
			 for Disease Control and Prevention or other data indicating potential effects
			 at lower perchlorate levels than previously found;
					(11)on August 22, 2005 (70
			 Fed. Reg. 49094), the Administrator proposed to extend the requirement that
			 perchlorate be monitored in drinking water under the final rule entitled
			 Unregulated Contaminant Monitoring Regulation (UCMR) for Public Water
			 Systems Revisions promulgated pursuant to section 1445(a)(2) of the
			 Safe Drinking Water Act (42 U.S.C. 300j–4(a)(2)); and
				(12)on December 20, 2006,
			 the Administrator signed a final rule removing perchlorate from the list of
			 contaminants for which monitoring is required under the final rule entitled
			 Unregulated Contaminant Monitoring Regulation (UCMR) for Public Water
			 Systems Revisions (72 Fed. Reg. 368 (January 4, 2007)).
				(b)PurposeThe
			 purpose of this Act is to require the Administrator of the Environmental
			 Protection Agency—
				(1)to establish, not later
			 than 90 days after the date of enactment of this Act, a health advisory
			 that—
					(A)is fully protective of,
			 and considers, the body weight and exposure patterns of pregnant women,
			 infants, and children;
					(B)provides an adequate
			 margin of safety; and
					(C)takes into account all
			 routes of exposure to perchlorate;
					(2)to promulgate, not later
			 than 120 days after the date of enactment of this Act, a final regulation
			 requiring monitoring for perchlorate in drinking water; and
				(3)to ensure the right of
			 the public to know about perchlorate in drinking water by requiring that
			 consumer confidence reports disclose the presence and potential health effects
			 of perchlorate in drinking water.
				3.Monitoring and health
			 advisory for perchlorateSection 1412(b)(12) of the Safe Drinking
			 Water Act (42 U.S.C. 300g–1(b)(12)) is amended by adding at the end the
			 following:
			
				(C)Perchlorate
					(i)Health
				advisoryNotwithstanding any other provision of this section, not
				later than 90 days after the date of enactment of this subparagraph, the
				Administrator shall publish a health advisory for perchlorate that is fully
				protective, with an adequate margin of safety, of the health of vulnerable
				persons (including pregnant women, infants, and children), taking into
				consideration body weight, exposure patterns, and all routes of
				exposure.
					(ii)Monitoring
				regulations
						(I)In
				generalThe Administrator shall propose (not later than 60 days
				after the date of enactment of this subparagraph) and promulgate (not later
				than 120 days after the date of enactment of this subparagraph) a final
				regulation pursuant to section 1445(a)(2) requiring—
							(aa)each public water system
				serving more than 10,000 individuals to monitor for perchlorate beginning not
				later than 180 days after the date of enactment of this subparagraph;
				and
							(bb)the collection of a
				representative sample of public water systems serving 10,000 individuals or
				fewer to monitor for perchlorate in accordance with section 1445(a)(2).
							(II)DurationThe
				regulation shall be in effect until monitoring for perchlorate is required
				under a national primary drinking water regulation for perchlorate.
						(iii)Consumer confidence
				reports
						(I)In
				generalSubject to subclause (II), by regulation promulgated
				simultaneously with the promulgation of the final regulation under clause (ii),
				the Administrator shall require that each consumer confidence report issued
				under section 1414(c)(4) shall disclose the presence of any perchlorate in
				drinking water, and the potential health risks of exposure to perchlorate in
				drinking water to vulnerable persons (including pregnant women, infants, and
				children), consistent with regulations promulgated by the Administrator.
						(II)ExceptionNotwithstanding
				subclause (I), perchlorate shall not be considered to be 1 of the 3 regulated
				contaminants described in the matter following clause (vi) of section
				1414(c)(4)(B).
						.
		
	
		September 24 (legislative day, September 17),
		  2008
		Reported with an amendment
	
